Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-8 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
RICARD et al. (US 20160337671 A1) teaches when layered coded content is transmitted over a fixed capacity network link, bitrate peaks may occur at similar time instances at the base layer and enhancement layer. To more efficiently use the bandwidth, the present principles propose different methods, such as adding a delay to a base layer bit stream or an enhancement layer bit stream, and shifting an "over-the-limit" portion of bits by a time window. At the receiver side, the present principles provide different channel change mechanisms to allow a user to change channel quickly even given the delay added in the bit streams. In particular, a decoder can start rendering the base layer content, without having to wait for the enhancement layer to be available. In one embodiment, the decoding of the base layer content is slowed down in order to align in time with the enhancement layer content.
Ugur et al. (US 20180007395 A1) teaches a method comprising: requesting, by a client, an independently coded first representation of a video content component from a server; receiving and playing a first set of data units of the independently coded first representation; requesting a second set of data units of a second representation, said second set of data units being dependently coded on one Receive and play a first set of 
The combination of RICARD et al. and Ugur et al. fail to disclose “A method for receiving a streaming service for a video content coded in a layered manner, the method being performed at a terminal and comprising: (a) sequentially requesting transmissions of chunks of video data for a first layer that are to be stored in an idle space of a first buffer space, where the first buffer space has a first length defined by a total given playing time, and where the idle space (i) comprises a first portion of the first buffer space which is not currently being used to store video data and (ii) is absent of a second portion of the first buffer space that is being used to store previously received chunks of video data; and (b) sequentially requesting transmissions of chunks of video data for a second layer in response to the first buffer space no longer having idle space, where the second layer is of an increased level as compared to a level of the first layer, and the chunks of video data for the second layer are to be stored in an idle space of a second buffer space that is different than the first buffer space, the second buffer space having a second length equal to the first length; wherein operations of (a) and (b) are performed during a decoding of video data corresponding to a single video chunk” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.

Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        03/04/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/5/2021